34 N.J. 448 (1961)
170 A.2d 34
IN THE MATTER OF THE APPLICATION OF JOSEPH LAMB, ET AL.
The Supreme Court of New Jersey.
Argued April 10, 1961.
Decided April 11, 1961.
*449 Mr. Maurice C. Brigadier argued the cause for the appellants (Mr. Seymour Margulies, on the brief).
Mr. Theodore I. Botter, Deputy Attorney General, argued the cause for the respondent (Mr. David D. Furman, Attorney General, attorney).
PER CURIAM.
A petition was filed in the Appellate Division alleging that Chapter 1, Laws of 1961, was void on the ground that it was not adopted in the manner required by the Constitution. The Appellate Division sustained the act. The applicants prosecuted the present appeal.
For the reasons given by the Appellate Division we are satisfied the Governor was empowered by Art. V, sec. 1, par. 12 of the Constitution to convene the General Assembly to consider the subject of reapportionment and that his call was sufficient to that end. The challenge to the validity of the bill adopted by the General Assembly in response to the Governor's call is accordingly without merit. The judgment of the Appellate Division is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.